Title: To Alexander Hamilton from Richard Harison, 29 June 1799
From: Harrison, Richard (1750-1841)
To: Hamilton, Alexander


          
            Dr Sir
            New York 29 June 1799
          
          Mr. Wm. McIntosh, who is a Native of this City, has been employed several Years as Surgeon to the Alms House; in which Situation he has acquitted himself with Reputation, & much to the Satisfaction both of the Commissioners, & the Corporation of the City. He is now desirous to obtain a Situation in the Line of his Profession in the Army of the United States, and has requested that I would mention him to you. This I do with great Pleasure, as I am persuaded that if, thro’ your Recommendation his Wishes should be gratified, you will find him not unworthy of the Favor & grateful for it.
          I am with sincere Respect and Esteem, Dr Sir Your most obedt Servt. &c
          
            Rich: Harison
          
          Major Genl. Hamilton
        